J-A14034-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DOMENIC A. TRICOME,                            IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

AUTOMATTIC, INC., MATTHEW
MULLENWEG AND TONI SCHNEIDER,
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C., CHRISTOPHER MORAN
AND TARA PFEIFER, LOIS MURPHY,

                        Appellees                  No. 3399 EDA 2016


             Appeal from the Order Dated September 15, 2016
           In the Court of Common Pleas of Montgomery County
                    Civil Division at No(s): 2011-03065


BEFORE: BENDER, P.J.E., BOWES and SHOGAN, JJ.

JUDGMENT ORDER BY SHOGAN, J.:                         FILED MAY 18, 2017

     Appellant, Domenic A. Tricome, pro se, purports to appeal from an

order entered on September 15, 2016, sustaining the preliminary objections

filed by Appellees Automattic, Inc., Matthew Mullenweg and Toni Schneider,

Ogletree, Deakins, Nash, Smoak & Stewart, P.C., Christopher Moran and

Tara Pfeifer, and Lois Murphy, and dismissing Appellant’s Complaint with

prejudice. After review, we are constrained to quash this appeal.

     Substantial deviations from the rules governing appellate briefs are

sufficient grounds to suppress an appellant’s brief and quash or dismiss an

appeal. Wilkins v. Marsico, 903 A.2d 1281, 1285 (Pa. Super. 2006) (citing

Pa.R.A.P. 2101); see also Pa.R.A.P. 2111–2119 (setting forth in detail the
J-A14034-17


required   content   of   appellate   briefs).   Additionally,   this   Court   has

emphasized that it is the appellant’s obligation to present arguments that

are sufficiently developed for our review. In re R.D., 44 A.3d 657, 674 (Pa.

Super. 2012). “We will not act as counsel and will not develop arguments

on behalf of an appellant.”    Id. “Although this Court is willing to liberally

construe materials filed by a pro se litigant, pro se status confers no special

benefit upon the appellant.” In re Ullman, 995 A.2d 1207, 1211–1212 (Pa.

Super. 2010). “To the contrary, any person choosing to represent himself in

a legal proceeding must, to a reasonable extent, assume that his lack of

expertise and legal training will be his undoing.” Id. at 1212. Accordingly,

a litigant’s pro se status does not relieve him of the duty to follow the

Pennsylvania Rules of Appellate Procedure. Jiricko v. Geico Ins. Co., 947
A.2d 206, 213 n.11 (Pa. Super. 2008).

      Here, Appellant’s brief fails to comply in any meaningful way with

Pa.R.A.P. 2119. Rather, Appellant’s argument assails the judicial system in

general, states that there are items that could be submitted as evidence and

witnesses that could be procured at some unspecified date in the future, and

demands remand for damages.             Appellant’s Brief at 3–4.        However,

Appellant fails to reference the facts of the case, cite to the record or

relevant authority, provide a statement regarding where issues were

preserved for appeal, or state any basis upon which any relief may be

granted in gross deviation from the requirements of Rule 2119. Thus, while


                                       -2-
J-A14034-17


we are willing to liberally construe Appellant’s brief, what has been filed here

is egregiously deficient. Appellant’s violations of the Pennsylvania Rules of

Appellate Procedure prohibit any meaningful review and require this Court to

quash the appeal.1

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2017




____________________________________________


1
     We note that on May 9, 2017, Appellees Automattic, Inc.,
Matthew Mullenweg and Toni Schneider, filed with this Court an application
for continuance of oral argument. In light of our decision to quash the
appeal, the application for continuance is DENIED AS MOOT.



                                           -3-